TEMPLE, J., Dissenting.
I cannot concur in the judgment in this case. The finding that for a valuable consideration plaintiff signed and delivered to Bosencrantz two deeds to said premises is not ambiguous. It can only mean that she conveyed the premises to Bosencrantz. It is idle to claim that the meaning is rendered uncertain because at common law a deed was simply a sealed instrument. The word is never so used here. On the contrary, it always means a conveyance of land. But this is not important. McDonald was certainly entitled to be subrogated to the position of Bruce and Kent, as security for the $2,700 paid to them. It is said in the opinion that he cannot be subrogated, because he paid the money under contract with Pulschen. That is why he is entitled to be subrogated. Had he paid it as a mere volunteer, he would not have been so entitled. Had plaintiff foreclosed her lien against Pulschen, she would have taken the land subject to the charge. As McDonald paid it for her,, why should he not retain a lien for it ? It was a claim against her estate. How has she become discharged from it? The debt was a charge against the land, which plaintiff was bound to pay. "When one—not as a volunteer, but to protect his own interests—pays such a debt, he is entitled to be subrogated to the rights of the creditors whose debt he has paid, so far as necessary to secure repayment from the estate which was subject to the charge: Carpentier v. Brenham, 40 Cal. 221; Randall v. Duff, 107 Cal. 33, 40 Pac. 20.
We concur: Beatty, C. J.; Henshaw, J.